Citation Nr: 0112300	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-12 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the upper left arm, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service, as documented by the 
service department, as follows:  missing from September 1942 
to March 1945, recognized guerilla service from March to July 
1945 and regular Philippine Army service from August 1945 to 
June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Manila, the 
Republic of the Philippines.  The veteran lives in Hawaii, 
and the Honolulu RO now has jurisdiction over this claim.

VA examination in October 1999 included X-rays findings of 
multiple left shoulder osseous structure contour 
irregularities compatible with post-traumatic residuals, 
post-surgical residuals and/or degenerative changes.  The 
diagnoses included degenerative joint disease, left shoulder.  
In view of the nature of the veteran's combat injuries, these 
findings are sufficient to constitute an informal claim of 
entitlement to service connection for degenerative joint 
disease of the left shoulder.  This matter is referred to the 
RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested.

2.  The veteran sustained a gunshot wound to his upper left 
arm (his minor extremity) during combat with the enemy in 
1945; the bullet resulted in damage to the deltoid muscle as 
well as a compound comminuted fracture of the left humerus 
with considerable fragmentation.


CONCLUSION OF LAW

The criteria for assignment of a 30 percent evaluation for 
residuals of a gunshot wound to the left upper arm have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.56, Diagnostic Code 5303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The available service medical records 
reflect that the veteran incurred a gunshot wound to his left 
upper arm during combat in May 1945.  The initial treatment 
records for the gunshot wound are not available.  Records 
dated in late June 1945 and thereafter reflect that the 
veteran was hospitalized until September 1945 for 
osteomyelitis of the left humerus secondary to a complete 
fracture of the humerus about 5 inches below the shoulder 
joint.  X-rays taken in July 1945 revealed a complete 
compound comminuted fracture of the upper 1/3 of the left 
humerus with considerable fragmentation.  There was about 2 
cm. over-riding and 1 cm. lateral displacement of the distal 
fragment.  A September 1945 X-ray examination of his left 
humerus revealed a dense sclerotic fragment of bone within 
the bone cavity.  At that time, it was noted that this was 
undoubtedly a sequestrum.  It was also noted that the bony 
union appeared to be progressing satisfactorily and that 
moderate cortical sclerosis was present.  He was assessed as 
having active osteomyelitis with sequestration within the 
fracture site.  In January 1946, an examination of his left 
arm revealed an unextracted foreign body.  As noted above, 
the veteran was released from service in June 1946.

Medical records from V. Luna General Hospital reflect that 
the veteran was hospitalized in March 1947 for treatment of 
the gunshot wound residuals.  It was reported that he had 
developed an abscess at the site of the old healed wound.  
The abscess was incised and drained and X-ray examination of 
his left arm revealed an old healed fracture of the proximal 
third of the left humerus with the distal fragment displaced 
antero-laterally by about half the diameter of the shaft.  It 
was noted that an abundant strong callus proliferation united 
the fragments.  It was also noted that a loose bone fragment 
was seen antero-medial to the fracture site.

The veteran was again hospitalized at V. Luna General 
Hospital in August 1949 for complaints of pain and swelling 
at the site of the gunshot wound.  Examination revealed an 
infected contracture scar secondary to the old healed gunshot 
wound to the left upper arm.  The veteran underwent release 
of the scar contracture under local anesthesia.  X-rays of 
the left arm showed no appreciable change in the position and 
alignment of the previously described old healed fracture 
through the junction of the upper and middle thirds of the 
shaft of the humerus.  The previously described loose bone 
fragment antero-lateral to the site of fracture was no longer 
appreciated, and it was reported that it had most probably 
been absorbed.

The veteran's initial application for VA compensation for 
residuals of the gunshot wound to his left upper arm was 
received by VA in November 1989.

On VA examination in November 1990, the veteran reported that 
he experienced pain and numbness in his left arm.  An 
examination of his left arm was productive of pain on forward 
elevation.  No loss of motion or muscle atrophy was found.  
The diagnosis was healed scar on the left upper third of the 
arm which was a residual of a gunshot wound.

Private medical records from J. DeLeon, M.D., show that a 
March 1995 X-ray examination of the veteran's left humerus 
revealed an old, healed fracture of the proximal third of the 
humerus.  The fracture was healed with a slight degree of 
medioposterior angulation at the fracture site.  Cortical 
bone thickening on the lateroposterior margin of the humerus 
may have been due to myositis ossificans with a tumor as a 
remote possibility.  An irregularity of the humeral head was 
suggestive of rotator cuff disease.

In a July 1995 letter, Dr. DeLeon reported that the veteran 
experienced chronic left arm pain due to an old fracture.

On VA examination in August 1995, the veteran reported that 
he experienced left arm pain, and that he was unable to lift 
anything which weighed more than 10 pounds without supporting 
his left arm.  An examination of his left arm revealed a 
decrease in the muscle size of the biceps and a defect in the 
deltoid muscle.  He had a decreased left hand grip when 
compared to the right hand grip.  His range of left shoulder 
motion was forward elevation to 135 degrees, abduction to 30 
degrees, external rotation to 30 degrees and internal 
rotation to 90 degrees.  The assessment was old fracture of 
the mid shaft of the left humerus, residuals of a gunshot 
wound.

On VA examination in October 1999, the veteran reported that 
he experienced pain in his left arm.  He also reported that 
he was unable to lift more than 15 pounds with his left arm.  
An examination of his left arm revealed a bony deformity in 
the humerus.  His range of left shoulder motion was forward 
flexion to 68 degrees, abduction to 54 degrees, external 
rotation to 90 degrees, internal rotation to 70 degrees and 
flexion to 140 degrees.  The left deltoid and the triceps 
muscles were identified as the muscles injured.  The examiner 
stated that there was no loss of muscle function or muscle 
contraction.  X-rays revealed multiple left shoulder osseous 
structure contour irregularities compatible with post-
traumatic residuals, post-surgical residuals and/or 
degenerative changes.  The diagnoses included the following:  
(1) healed fracture of the left humerus, residual of gunshot 
wound; (2) injuries to Muscle Group III; and (3) degenerative 
joint disease, left shoulder.

Private medical records from C. Kia Yeo, M.D., show that the 
veteran was seen with complaints of pain and stiffness in his 
left shoulder in July 2000.  At that time, an examination of 
his left shoulder revealed that it was tender and that its 
range of motion was restricted.  The diagnosis was post 
traumatic left shoulder pain.

On VA examination in October 2000, the veteran reported that 
he experienced numbness in the lateral portion of his left 
arm.  He also reported that he experienced pain when he 
reached across his body with his left arm, and that he was 
unable to lift more than 10 pounds with his left arm.  An 
examination of his left shoulder revealed that it was tender 
to palpation anteriorly, and that non tender scars were 
present over the left humerus.  His range of left shoulder 
motion was active flexion to 160 degrees, extension to 45 
degrees, abduction to 45 degrees (with complaints of pain) 
and internal and external rotation both to 80 degrees.  Motor 
examination was grossly intact.  The impression was status 
post gunshot wound to the left upper arm, which resulted in 
an open left proximal humerus fracture, currently healed, 
with minimal angulation and probable involvement of sensory 
nerves on the lateral portion of the left upper arm.

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

The RO has rated the residuals of the gunshot wound to the 
veteran's upper left arm as 20 percent disabling pursuant to 
Diagnostic Code 5202, the code for rating other impairment of 
the humerus.  Diagnostic Code 5202 provides a 20 percent 
rating for frequent or infrequent episodes of dislocation of 
the scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted when there is impairment of the minor humerus with 
fibrous union.  A 50 percent rating requires nonunion of the 
humerus (a false, flail joint).  A 70 percent evaluation may 
be assigned when there is loss of the head of the humerus 
(flail shoulder).  38 C.F.R. § 4.71, Diagnostic Code 5202 
(2000).

The veteran's residuals of a gunshot wound to the left 
humerus, which the Board notes is the veteran's minor 
extremity, may also be rated under Diagnostic Codes 5200, 
5201 and 5303.

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 30 percent evaluation is warranted where ankylosis of 
the minor shoulder is intermediate between favorable and 
unfavorable.  A 40 percent evaluation is warranted where 
ankylosis of the minor shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2000).

Diagnostic Code 5201 provides a 30 percent evaluation when 
limitation of motion of the minor arm is to 25 degrees from 
the side.  38 C.F.R. § 4.71, Diagnostic Code 5201 (2000).

The veteran's residuals of a gunshot wound to the left 
humerus may also be rated under the schedular criteria for 
evaluation of muscle injuries.  The Board notes that the 
schedular criteria for evaluation of muscle injuries were 
changed, effective June 3, 1997.  As this claim was received 
in August 1999, it will be evaluated under the revised rating 
criteria.

Diagnostic Code 5303 provides criteria for rating injury to 
Muscle Group III (intrinsic muscles of the shoulder girdle) 
which provide for the following functions:  Elevation and 
abduction of the arm to the level of the shoulder; and acting 
with Muscle Group II in forward and backward swinging of the 
arm.  Intrinsic muscles of the shoulder girdle include the 
following:  (1) Pectoralis major I (clavicular); (2) deltoid.  
For the minor extremity under this code, a 30 percent 
evaluation will be assigned for a severe injury to Muscle 
Group III.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2000).

Diagnostic Codes 5305 and 5306 likewise provide for a maximum 
30 percent evaluation for severe injury to Muscle Group V and 
for severe injury to Muscle Group VI.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56 (2000).

Analysis.  The service medical records reveal that the 
veteran sustained a gunshot wound to his upper left arm that 
resulted in a compound comminuted fracture of the left 
humerus about 5 inches below the shoulder joint.  The wound 
resulted in osteomyelitis requiring extended treatment.  The 
distal fragment is displaced antero-laterally by about half 
the diameter of the shaft.  The bullet damaged the deltoid 
muscle, a muscle of Muscle Group III, see results of VA 
examination in October 1999.  Diagnostic Code 5303 provides a 
30 percent rating for a severe injury to Muscle Group III for 
the minor extremity.  Pursuant to 38 C.F.R. § 4.56(a), an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved.  The 
veteran sustained an open comminuted fracture of the humerus 
with muscle damage.  Accordingly, the criteria for a 30 
percent rating are met under Diagnostic Code 5303 based on 
severe injury to the deltoid muscle of Muscle Group III.  

VA examination in August 1995 reflects that there may also be 
involvement of the biceps muscle (Muscle Group V) and 
examination in October 1999 reflects that there is damage to 
the triceps muscles (Muscle Group VI).  Presently, 38 C.F.R. 
§ 4.55(e) reads, "For compensable muscle group injuries which 
are in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups" (emphasis added).  
Muscle Group III would appear to act on the shoulder joint 
while Muscle Groups V and VI would appear to act on the elbow 
joint.  However, inasmuch as a 30 percent rating is the 
maximum rating available under Diagnostic Code 5303 for 
severe injury to Muscle Group III of a minor extremity, the 
evaluation for the most severely injured muscle group cannot 
be increased.

Post-service private and VA medical records reflect that the 
veteran has experienced chronic left shoulder pain and a loss 
of left shoulder motion.  In fact, he has not always been 
able to move his left arm to his shoulder level.  Likewise, 
the VA examination reports reflect that he has not even been 
able to lift more than 10 or 15 pounds with his left arm 
since August 1995.

The Board observes that, as the evidence is negative for any 
reports or clinical findings of ankylosis relative to the 
veteran's left humerus, Diagnostic Code 5200 is inapplicable 
to this case.  An evaluation in excess of 30 percent is 
likewise inappropriate under Code 5201, as 30 percent is the 
maximum evaluation assignable under this code.

The Board also finds that an evaluation in excess of 30 
percent is not warranted for the veteran's residuals of a 
gunshot wound to the left humerus under Diagnostic Code 5202.  
Under this code, an increased evaluation would require the 
evidence to show that the veteran has an impairment of the 
left humerus with fibrous union.  This is not demonstrated by 
the evidence.  Instead, while the evidence shows that he has 
an impairment of the left humerus, it is devoid of any 
clinical finding that he has fibrous union relative to his 
left humerus.  Consequently, an evaluation in excess of 30 
percent is not warranted for the veteran's residuals of a 
gunshot wound to the left humerus under Diagnostic Code 5202.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the opinion of the Board, VA has fully 
complied with the duty to notify and the duty to assist as 
set forth in the VCAA.


ORDER

A 30 percent rating for residuals of a gunshot wound to the 
left upper arm is granted pursuant to Diagnostic Code 5303, 
subject to the law and regulations governing the payment of 
monetary awards.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

